DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 30, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the limitations following will be interpreted as optional.
Regarding claim 17, it is unclear what structure is required by part b) of the claim. For example, it is unclear whether or not a vehicle is required by the claim or if the limitation is merely a recitation of intended use. For purposes of examination the limitation will be interpreted as intended use that only requires structure capable of being arranged in the recited orientation.
Claims 17-30 depend from claim 16 and are rejected for the same reasons therefrom.
Claims 21, 23 and 30 recite the limitations “the reference direction” and "the reference direction of the vehicle tank".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitations will be interpreted as “a reference direction” and “a reference direction of the vehicle tank”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-25 and 27-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0373514 A1 to Bauer et al. (Bauer).
In reference to claim 16, Bauer discloses a vehicle tank for receiving a liquid medium, encompassing: a tank body (2; Fig. 1) having a tank wall (12) that is preferably embodied as a tank bottom; a heat exchanger (8) arranged in an interior of the tank body, the heat exchanger comprising a first heat-exchanger heat delivery surface that faces toward the tank wall and is spaced away from the tank wall (see Fig. 1); and an electric heating apparatus (6) that is arranged in the interior of the tank body, wherein the electric heating apparatus is arranged between the first heat-exchanger heat delivery surface and the tank wall (see Fig. 1).
In reference to claim 17, Bauer discloses the vehicle tank according to claim 16, wherein a) a gap that defines a gap thickness direction being embodied between the first heat-exchanger heat delivery surface and the tank wall, the vehicle tank having a reference direction proceeding parallel to the gap thickness direction (see Fig. 1; there is a gap between a portion of all four sides of the heat-exchanger and tank wall); and/or b) the vehicle tank being embodied to be installed as intended in an associated vehicle, the associated vehicle having a vehicle reference direction that is substantially parallel to the effective direction of gravity in a normal position of the associated vehicle, the associated vehicle, in the normal position in an operationally ready state, standing on a flat surface that extends perpendicularly to the effective direction of gravity, and the vehicle tank having a reference direction that, when the vehicle tank is installed as intended in the associated vehicle, extends parallel to the vehicle reference direction (interpreted as intended use; the tank orientation is arbitrary; however, 12 is indicated as the “tank bottom”, par. 0045).
In reference to claim 18, Bauer discloses the vehicle tank according to claim 17, wherein the electric heating apparatus comprising a first heating-apparatus heat delivery surface (at symbol 7) facing toward the first heat-exchanger heat delivery surface; and a projection of the first heat-exchanger heat delivery surface in the reference direction at least partly overlapping the first heating-apparatus heat delivery surface in an overlap region of the first heating-apparatus heat delivery surface (the reference direction being either up/down or left/right).
In reference to claim 19, Bauer discloses the vehicle tank according to claim 18, wherein the electric heating apparatus comprising a second heating-apparatus heat delivery surface arranged oppositely from the first heating-apparatus heat delivery surface; and a ratio of a first maximally occurring spacing between the second heating-apparatus heat delivery surface and the tank wall to a second maximally occurring spacing between the overlap region and the first heat-exchanger heat delivery surface being less than 5 (see Fig. 1; due to the meandering nature of the heat exchanger, numerous points on the heat exchanger can be selected that meet the limitation).
In reference to claim 20, Bauer discloses the vehicle tank according to claim 16, wherein the vehicle tank furthermore encompassing a withdrawal arrangement (21), arranged on the tank body, for withdrawing an associated liquid medium from the tank body; and the electric heating apparatus surrounding the withdrawal arrangement at least in portions (electric heaters 6 are on both sides of element 21).
In reference to claims 21 and 31, Bauer discloses the vehicle tank according to claims 20 and 17, wherein the electric heating apparatus comprising a heating-apparatus opening (interpreted as the space between the two heating elements 6) which is embodied in a thickness direction of the electric heating apparatus and whose projection in the reference direction overlaps with the withdrawal arrangement (from a top view).
In reference to claims 22 and 32, Bauer discloses the vehicle tank according to claims 20 and 17, wherein the heat exchanger having a heat-exchanger opening (interpreted as the space enclosed on three sides by the heat exchanger 8) which is embodied in a thickness direction of the heat exchanger and whose projection in the reference direction overlaps with the withdrawal arrangement (from a top view).
In reference to claim 23 and 33, Bauer discloses the vehicle tank according to claims 21 and 31, wherein the heat exchanger having a heat-exchanger opening (interpreted as the space enclosed on three sides by the heat exchanger 8) which is embodied in a thickness direction of the heat exchanger and whose projection in the reference direction overlaps with the withdrawal arrangement and wherein the projection of the heating-apparatus opening in the reference direction and the projection of the heat-exchanger opening in the reference direction having a common overlap with the withdrawal arrangement (from a top view).
In reference to claim 24, Bauer discloses the vehicle tank according to claim 16, wherein the heat exchanger comprising a thermal-fluid inlet (either end of element 8 that passes through the tank top), a thermal-fluid outlet (the other end of element 8), and a heating conduit (8), proceeding between the thermal-fluid inlet and the thermal-fluid outlet, for carrying an associated thermal fluid (par. 0020); and the heat exchanger comprising a heat-exchanger opening embodied in a thickness direction of the heat exchanger (interpreted as the space enclosed on three sides by element 8); a portion of the heating conduit closest to the heat-exchanger opening having a spacing from the thermal-fluid inlet which is less than its spacing from the thermal-fluid outlet, the spacing being determined in each case along a thermal-fluid flow path in the heating conduit (a plurality of points of the conduits can be selected that meet this limitation).
In reference to claims 25 and 34, Bauer discloses the vehicle tank according to claims 18 and 17, wherein the first heat-exchanger heat delivery surface and/or the first heating-apparatus heat delivery surface extending transversely to the reference direction (due to the arbitrary nature of the limitation “reference direction” and the meandering nature of the heat exchanger, any point can be selected to meet this limitation).
In reference to claim 27, Bauer discloses the vehicle tank according to claim 16, wherein the heat exchanger comprising a thermal-fluid inlet (either end of element 8 passing through the tank top), a thermal-fluid outlet (the other end of element 8), and a heating conduit (8), proceeding between the thermal-fluid inlet and the thermal-fluid outlet, for carrying a thermal fluid along a thermal-fluid flow path (par. 0020); the heat exchanger comprising a heat-exchanger opening embodied in a thickness direction of the heat exchanger (interpreted as the space enclosed by element 8 from the view of Fig. 1); and the heating conduit encompassing at least two extent portions located one behind another in a radial direction of the heat-exchanger opening (on either side of the tank), in which portions the thermal-fluid flow path proceeds transversely to the radial direction of the heat-exchanger opening (at the bottom of the loop on either side).
In reference to claim 28, Bauer discloses the vehicle tank according to claim 16, wherein the heat exchanger comprising a thermal-fluid inlet, a thermal-fluid outlet, and a heating conduit, proceeding between the thermal-fluid inlet and the thermal-fluid outlet, for carrying a thermal fluid; and the heat exchanger comprising a heat-exchanger opening embodied in a thickness direction of the heat exchanger; the heat exchanger encompassing a winding section that encompasses a first extent portion of the heating conduit, a redirecting portion of the heating conduit, and a second extent portion of the heating conduit, which together constitute a continuous portion of the heating conduit which is continuously passable for the thermal fluid along a thermal-fluid flow path proceeding in the winding section; when a thermal-fluid flow is present in the winding section, a first direction of the thermal-fluid flow in the first extent portion pointing away from a second direction of the thermal-fluid flow in the second extent portion (see Fig. 1; due to the meandering nature of element 8, a plurality a portions can be selected to meet this limitation).
In reference to claim 29, Bauer discloses the vehicle tank according to claim 16, wherein the heat exchanger having a virtual heat-exchanger envelope; the heat-exchanger envelope being a three-dimensional body whose outer surface encompasses and/or is constituted by a first heat-exchanger envelope surface, a second heat-exchanger envelope surface arranged oppositely from the first heat-exchanger envelope surface, and a heat-exchanger envelope periphery surface connecting the first heat-exchanger envelope surface and the second heat-exchanger envelope surface; an extent of the heat-exchanger envelope along each of two mutually perpendicular surface directions that each proceed, at a point on the first heat-exchanger envelope surface, tangentially to the first heat-exchanger envelope surface, being several times greater than an extent of the heat exchanger in a thickness direction of the heat exchanger (see Fig. 1; due to the meandering nature of element 8, a plurality a points can be selected to meet this limitation).
In reference to claim 30, Bauer discloses a vehicle (par. 0002) having a vehicle tank for receiving a liquid medium, wherein the tank is embodied as a vehicle tank according to claim 16; the vehicle preferably having a vehicle reference direction substantially parallel to the effective direction of gravity with the vehicle in a normal position; the vehicle in the normal position preferably standing on a flat surface that extends perpendicularly to the effective direction of gravity; and the reference direction of the vehicle tank preferably coinciding with the vehicle reference direction (the reference direction is not defined, see rejection above; however, 12 is indicated as the tank bottom).
Claim(s) 16 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 209/0183778 A1 to Wildegger (Wildegger).
In reference to claim 16, Wildegger discloses a vehicle tank for receiving a liquid medium, encompassing: a tank body (2; Fig. 4) having a tank wall (at symbol 2) that is preferably embodied as a tank bottom (interpreted as optional); a heat exchanger (6) arranged in an interior of the tank body, the heat exchanger comprising a first heat-exchanger heat delivery surface that faces toward the tank wall and is spaced away from the tank wall (see Fig. 4); and an electric heating apparatus (12a) that is arranged in the interior of the tank body, wherein the electric heating apparatus is arranged between the first heat-exchanger heat delivery surface and the tank wall (see Fig. 4).
In reference to claim 26, Wildegger discloses the vehicle tank according to claim 16, wherein the electric heating apparatus encompassing PTC elements (par. 0034).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7,650,878 B2 and DE 10 2008 006 630 A1 each disclose tanks that appear to also anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/
Primary Examiner, Art Unit 3746                                                                                                                                                                                           
27 January 2022